DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lauer et al (US2015/0303262).
14.  A device structure, comprising:
 an oxide layer (Fig.3 (14)) disposed on a substrate (12); 
a first silicon germanium material layer (16 or 18 (if layer 20 is interpreted as the second SiGe)) disposed on the substrate, the first silicon germanium material layer comprising between about 10% and about 50% germanium [0034-0035]; and a second silicon germanium material layer  (18- see also layer 20) disposed on the substrate, the second silicon germanium material layer comprising between about 30% and about 90% germanium [0035/0045], the first silicon germanium material layer and the second silicon germanium material layer disposed in [[a]] an alternating stacked arrangement, and the first silicon qermanium material layer (16), the second qermanium material layer (18), and the oxide layer (14) disposed in a stacked arrangement (Fig.3).

20. (Original) The device structure of claim 14, wherein the first silicon germanium material layers has a thickness of between about 3 nm and about 10 nm  [0031/0040]and the second silicon germanium material layer has a thickness of between about 5 nm and about 15 nm [0040/0045]. Page 5 6623925  
 
Allowable Subject Matter
Claims 15-16 (and dependent claims 17-19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach the limitations of claim 14 in combination with the limitations of claims 15 and 16 respectively.
15. (Original) The device structure of claim 14, further comprising: a silicon containing material layer disposed between the substrate and the oxide layer.  
16. (Original) The device structure of claim 14, further comprising: a liner disposed on the first silicon germanium material layer and the second silicon germanium material layer.

 
 Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



4/21/20